PER CURIAM:
Kurt G. Schlegel appeals the district court’s orders dismissing his civil conspiracy complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Schlegel v. Bank of America, NA, 505 F.Supp.2d 321 (W.D.Va. 2007); No. 3:07-cv-00022-nkm, 2007 WL 2126358 (July 23, 2007). We dispense with *544oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.